Title: From Alexander Hamilton to Thomas Parker, 28 September 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir,
            New York Sepr. 28th. 1799
          
          I have received your letters of the eighteenth and nineteenth of this month with their enclosures.
          The advance of money by for your off by Mr. Smith Collector of the Revenue I can not authorize, and the necessity of the thing is superceded by an assurance from the Pay Master General that two months pay is on the point of being forwarded to the several regiments. I should have been glad had your returns been more particular with respect to the quality of the articles that have been furnished for to your regiment. If you have any additional remarks to make on this subject I shall be pleased would thank you to receive communicate them. The circumstance which you mention to want of a division is certainly a defect in the knapsacks, and I have written on the subject to the superintendant of military stores.
          With great considn I am, Sir
          Col. Parker
        